[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ORDER
Defendant's motion (#109) to strike the claim by plaintiff in the second and fourth counts of his complaint that he suffered emotional distress arising from witnessing physical injuries to his wife who was a passenger in his car, is denied for the reasons articulated by the California Supreme Court in Thing v. LaChusa, 48 Cal.3d 644,257 Cal.Rptr. 865, 771 P.2d 814,829-30 (1989), as (1) the plaintiff must be closely related to the injury victim; (2) the plaintiff must be present at the scene of the injury-producing event at the time it occurs and be aware that it is causing injury to the victim; (3) as a result the plaintiff suffers emotional distress, a reaction beyond that which would be anticipated in a disinterested witness and which is not an abnormal response to the circumstances.
The complaint in this case satisfies these standards and we have no appellate decision to the contrary.
W. B. LEWIS, J.